  Case: 4:20-cv-01242-AGF Doc. #: 20 Filed: 02/08/21 Page: 1 of 2 PageID #: 66




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MICHAEL CHARLES NATOLI,                           )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-01242-AGF
                                                  )
DEAN KELLY, et al.,                               )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Michael Charles Natoli’s response to the

Court’s January 22, 2021 order to provide adequate service information with regard to defendant

Dean Kelly. (Docket No. 19). The Court had directed plaintiff to provide the information after the

United States Marshals Service (USMS) returned the summons on defendant Kelley unexecuted.

(Docket No. 16; Docket No. 18).

       In his response, plaintiff states that the correct identity of Dean Kelly is actually Dionne

Kelley, who plaintiff alleges is a nurse who works for the Phelps County Jail. (Docket No. 19 at

1). Plaintiff requests that Dionne Kelley be served at the Phelps County Jail, 500 West 2 nd Street,

Rolla, Missouri 65401.

       Based on this information, the Court will direct the Clerk of Court to substitute defendant

Dionne Kelley for defendant Dean Kelly, and to remove defendant Dean Kelly from the docket.

Furthermore, the Court will direct the Clerk of Court to issue process on defendant Dionne Kelley

in her individual capacity as to plaintiff’s claim of deliberate indifference to medical needs.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall substitute defendant Dionne

Kelley for defendant Dean Kelly, and remove defendant Dean Kelly from the docket.
  Case: 4:20-cv-01242-AGF Doc. #: 20 Filed: 02/08/21 Page: 2 of 2 PageID #: 67




       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue on defendant Dionne Kelley in her individual capacity as to plaintiff’s claim of deliberate

indifference to his medical needs.

       IT IS FURTHER ORDERED that defendant Dionne Kelley shall be served at her place

of employment, which is the Phelps County Jail, 500 West 2nd Street, Rolla, Missouri 65401.

       Dated this 8th day of February 2021.

                                                     _______________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
